AP-77,038
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                             Transmitted 9/28/2015 6:15:46 PM
September 30, 2015                                             Accepted 9/30/2015 9:17:20 AM
                                                                               ABEL ACOSTA
                              No. AP-77,038                                            CLERK
                                  IN THE
                   COURT OF CRIMINAL APPEALS OF TEXAS
                             AT AUSTIN, TEXAS
            _________________________________________________
        US CARNELL PETETAN, JR. AKA CARNELL PETETAN, JR.
                                            APPELLANT
                                    V.
                          THE STATE OF TEXAS
               ___________________________________________
                       AN APPEAL OF A CONVICTION IN
                          CAUSE NO. 2012-2331-C1
                  FROM THE 19TH JUDICIAL DISTRICT COURT OF
                         MCLENNAN COUNTY, TEXAS
               ____________________________________________

                      MOTION FOR EXTENSION OF TIME

                         TO FILE THE STATE’S BRIEF
               ____________________________________________

ABELINO "ABEL" REYNA                     STERLING HARMON
Criminal District Attorney               Appellate Division Chief
McLennan County, Texas                   State Bar No. 09019700

                                         219 North 6th Street, Suite 200
                                         Waco, Texas 76701
                                         Tel: (254) 757-5084
                                         Fax: (254) 757-5021
                                         Email:
                                  sterling.harmon@co.mclennan.tx.us
TO THE HONORABLE COURT OF CRIMINAL APPEALS


      The State of Texas, moves for an extension of Ninety Days in which

to file its Brief, pursuant to Tex. R. App. P. 10.5(b). The State’s request is

based upon the following reasonable explanation of the need for additional

time, within the personal knowledge of Sterling Harmon, the attorney

signing this motion, namely:

      The State of Texas moves this court to allow an extension of ninety

days to file its Brief. The State’s Brief is due on September 28, 2015. The

State requests that the new deadline be December 28, 2015. This is the

first extension the State has requested.

         Appellant in the case at bar has presented twenty-nine points of

error in this appeal of his Capital Murder conviction and sentence of death.

The State’s attorney requires additional time to properly brief the case at

bar as well as to properly address the other pending matters that require

his attention. The additional time sought is not sought frivolously or for

delay, but will be of genuine assistance in preparing the State’s brief.

      For the foregoing reasons, the State prays that the Court grant this

Motion and modify and extend the deadline for filing the State’s brief to

December 28, 2015 or that this Court grant such additional time as is just

and proper.

                                     Respectfully Submitted:
                                     ABELINO ‘ABEL’ REYNA
                                   Criminal District Attorney
                                   McLennan County, Texas

                                   //S// Sterling Harmon
                                   STERLING HARMON
                                   Appellate Division Chief
                                   219 North 6th Street, Suite 200
                                   Waco, Texas 76701
                                   Tel: (254) 757-5084
                                   Fax: (254) 757-5021
                                   Email:
                                   sterling.harmon@co.mclennan.tx.us
                                   State Bar No. 09019700


                          CERTIFICATE OF SERVICE
     I certify that I caused to be served a true and correct copy of this
motion by electronic service or email on counsel for Appellant, Richard E.
Wetzel at wetzel_law@1411west.com.


DATE: 9/28/15                                   //S// STERLING HARMON
                                                STERLING HARMON